BranNON, Judge,

(dissenting:)

I dislike to differ with other members of the Court, but also dislike to be recorded as assenting to legal propositions from which I dissent.
I do not agree to point five. It is settled that a demurrer may be incorporated in an answer. Cook v. Dorsey, 38 W. Va. 196: Matthews v. Jenkins, 80 Va. 463. The order book shows the filing of an answer, but fails to call it a demurrer and answer. It was admitted in conference that if it had been so called the demurrer would be good. It has no heading “Demui’rer and Answer.” It has no heading “answer.” *623If that alone excludes the demurrer, why does it not 'condemn it as an answer? My opinion is that the order makes that document, that pleading called by it an answer, a part of the record, and being’ so, the court must read it all — the demurrer part as well as the answer part — because both matters of law and fact are in that pleading, one as well as the other. Now, for the first time at the hearing want of equity can be raised, without demurrer, and I can’t see why this express demurrer can be ignored: I am persuaded that it is contrary to established practice. I doubt whether orders call such a pleading demurrer and answer — only answer.
The rule of-practice is entirely too rigid and technical.